Citation Nr: 1533632	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-45 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to December 1987 and from August 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Manchester, New Hampshire, that, in pertinent part, continued a 30 percent disability rating for the service-connected PTSD.

In November 2012, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  In July 2013, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of each hearing has been associated with his claims file.

This matter was previously before the Board in November 2013, which inter alia, denied an increased disability rating for PTSD. The Veteran timely appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in a February 2015 Memorandum Decision, the Court vacated the portion of the Board's decision denying an increased rating for PTSD and remanded the matter for compliance with the terms of its decision.
 
The Veteran's claims file has been converted into a paperless claims file via the 
Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Initially, following the issuance of the February 2015 Memorandum Decision, the Veteran has submitted additional evidence in support of his claim directly to the Board.  This evidence has not been reviewed by the agency of original jurisdiction in connection with a decision on the Veteran's claim.  In correspondence received in July 2015, the Veteran and his representative specifically requested that the issue be remanded to the agency of original jurisdiction for review of the additional evidence.  

Additionally, the February 2015 Memorandum Decision, in pertinent part, questioned the adequacy of the most recent June 2010 VA examination as the VA examiner had not reviewed the Veteran's claims file in conjunction with conducting the examination of the Veteran.  The Court also held that the Board had not undertaken the necessary predicate finding that it was possible to separate the effects of the Veteran's ADHD symptoms from his PTSD symptoms.  In this regard, the Board finds that additional development would be helpful in determining whether symptoms associated with each disability overlap or whether they are separate and distinct.  Moreover, as it has been more than five years since the most recent VA PTSD examination, the Board finds that a contemporaneous VA examination is needed in order to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his PTSD should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall afford the Veteran a VA mental disorders examination to determine the precise nature and severity of his service-connected PTSD. The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.
The report of examination must include a detailed account of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests must be accomplished.  The examiner shall provide an assessment of social and occupational functioning.

The examiner must review and address all of the private medical and lay evidence of record and reconcile any opinions that may be inconsistent with the findings of the examination.

The examiner is advised that in assessing the degree of disability, where manifestations of a service-connected disability cannot be separated from the manifestations of a non-service-connected disability (to specifically include symptoms associated with ADHD), all manifestations must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The examiner is also advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any examination results.

The examiner shall also describe how the symptoms of the service-connected PTSD affect the Veteran's social and industrial capabilities.  A complete rationale for all opinions expressed shall be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3.  The agency of original jurisdiction will then 
readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




